OPINION
PER CURIAM.
This is a disciplinary proceeding. The respondent, who has been a member of the Rhode Island Bar for almost twenty years, acted as closing attorney in a mortgage transaction. The bank that supplied the mortgage funds has complained that the respondent’s services were somewhat less than satisfactory and that several documents executed by the respondent had to be corrected. The mortgage loan was for $37,000. The mortgage note contained a figure of $437,000. Fortunately for the bank, the mortgage was discharged by full payment two years after its execution.
Most of the respondent’s years in practice have been marked with success. This indicates that at one time the respondent was discharging his professional responsibilities in a manner expected of him. How*20ever, when the respondent appeared before this court’s disciplinary board, he acknowledged his shortcomings and spoke of the problem that caused him to seek psychological help. The respondent admitted that his personal problems had rendered him dysfunctional for a substantial period of time and he continues to exhibit this difficulty in his practice. He has limited the number of new cases he will undertake, but has not yet reached a point where he has decided to leave the practice of law.
The disciplinary board, in its report, indicates that there is clear evidence that respondent is suffering from a disability which has, at least in the episode referred to earlier, adversely affected his ability to practice law. The board also expressed the belief that the mortgage transaction was not the only incident affected by the respondent’s impairment. The board has recommended that the respondent be suspended from the practice of law indefinitely. We agree with this recommendation.
Accordingly, it is hereby ordered and decreed that Richard R. Del Sesto be and is hereby suspended from the practice of law before the courts of this state for an indefinite period of time beginning December 12, 1988. He is also ordered to comply with the provisions of our Rule 42-15(a)(b) and file with the clerk of this court the names and addresses of all clients that he is presently representing.